DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-20 have been examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael E. Cox, Esquire, on September 9, 2022.

The application has been amended as follows:
In the fourth line of claim 1, “creating the SOW” is hereby amended to recite: “creating a statement of work (SOW)”.  In the ninth line of claim 1, “a statement of work (SOW) based on the variables” is hereby corrected to recite: “the SOW based on the variables”.  

Allowable Subject Matter
Claims 1-7, 9, and 10 are allowed.
Claims 11-15 are allowed.
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Kiefer et al. (U.S. Patent Application Publication 2005/0091122), discloses a computer-implemented method including an automated system that may compare bids to select a best bid (paragraph 53), and in which a buyer’s system can generate the necessary contract documents once a bidder is selected (paragraphs 11 and 32), and thus selecting a winning bidder from bidding parties and creating a final contract for the winning bidder.  Kiefer further discloses soliciting bids from potential bidders (Figure 4; paragraphs 48-50).  The automated system may be called an autonomous bidder selection system.  Kiefer does not disclose creating a pro forma contract from a procurement request received from a user, although Gutbrod et al. (U.S. Patent Application Publication 2005/0010512) teaches a pro forma contract kept on file with the option of overwriting of individual agreements (paragraph 5), and Al-Abdulqader et al. (U.S. Patent Application Publication 2007/0016514) discloses a presumed pro forma contract (referred to as a “pro form a contract”, presumably a typographical error) in the context of providing bidding data for the contract (paragraphs 36, 47, 231, 293, 377, 403, and 440-443).
Kiefer does not disclose scraping, by the autonomous bidder solicitation and selection system, the web to identify potential bidders based on the variables defined in the pro forma contract.  Web scraping is well known, as taught, for example, by Buezas et al. (U.S. Patent Application Publication 2018/0204263) (paragraph 18).  However, no prior art of record teaches scraping the web to identify potential bidders based on the variables defined in a pro forma contract. 
Kiefer discloses selecting bidders who are to be invited to participate in bidding or submitting a quotation (paragraphs 40 and 42), although not precisely according to the “selecting … bidders” step.  Kiefer does not expressly disclose issuing solicitations of interests to bidders identified in the bidder list, and does not disclose that the solicitations of interest include a statement of work (SOW) by that name.  McLauchlin et al. (U.S. Patent Application Publication 2001/0011222) teaches extracting solicitations information and presenting it to vendors (paragraphs 62 and 63).  AI text generators are known, as taught, for example, by Shin (“How AI enables stronger litigation”) (see paragraph beginning, “AI is now being used to generate responsive pleadings”), but no prior art of record discloses creating, using an AI text generator, a statement of work (SOW) based on the variables defining the pro forma contract.  Although various elements matching or to some degree similar to claim limitations are disclosed by the various prior art references, this is deemed insufficient to teach or reasonably suggest modifying the disclosure of Kiefer to arrive at the claimed method, in view of the number of disparate references which would have to be combined.
The Double Patenting rejections made in the previous Office Action are withdrawn in response to the Terminal Disclaimer of August 29, 2022.
The amended claims have also been analyzed for patent eligibility under 35 U.S.C. 101.  The claimed invention is directed at some level to an abstract idea in the field of organizing human activity, specifically commercial or legal interactions.  However, the independent claims have been amended to recite that creating a statement of work (SOW) comprises: scraping, by the autonomous bidder solicitation and selection system, the web to identify similar scopes of work to use as training data into an artificial intelligence (AI) text generator; and creating, by the autonomous bidder solicitation and selection system using the AI text generator, the SOW based on the variables defining the pro forma contract.  Buezas et al. (U.S. Patent Application Publication 2018/0204263) discloses (paragraph 18, with emphasis added): “Techniques commonly known as ‘web scraping’ (web harvesting or web data extraction) may be used according to the invention for capturing and processing the order related web contents…. The application of web scraping is already known for the purpose of web automation, which simulates human browsing using computer software.  Uses of conventional web scraping techniques include online price comparison, weather data monitoring, research, web data integration, etc.”  Hence, scraping the web merely applies well-understood, routine, and conventional technology to a particular purpose.  Also, official notice is taken that training data for artificial intelligence (for example, neural networks) is well-known.  However, the prior art of record does not disclose that creating, using an AI text generator, a statement of work or other document was well-understood, routine, and conventional at the time of inventors’ filing.  Therefore, the claims as amended amount to significantly more than the abstract idea, and are patent-eligible under 35 U.S.C. 101.  
The above statements apply to each of claims 1, 11, and 16, which are parallel to each other, and to their respective dependents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin, “How AI enables stronger litigation,” discloses, inter alia, the use of artificial intelligence to generate text and/or documents.  Shin does not disclose that such generating was well-understood, routine, and conventional.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	September 9, 2022